907 F.2d 1141Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Roger J. WELLS, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Roger J. WELLS, Defendant-Appellant.
Nos. 89-5436, 90-6017.
United States Court of Appeals, Fourth Circuit.
Submitted June 4, 1990.Decided June 15, 1990.

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CR No. 88-127-R)
Charles Nelson Dorsey, Bounds & Dorsey, Roanoke, Va., for appellant.
Jennie L. Montgomery, Office of the United States Attorney, Roanoke, Va., for appellees.
W.D.Va.
AFFIRMED IN NO. 89-5436;  DISMISSED IN NO. 90-6017.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Roger J. Wells pleaded guilty to conspiracy and the transfer of firearms to another person whom he had reasonable cause to believe resided in another state.  See 18 U.S.C. Sec. 371;  18 U.S.C. Secs. 922(a)(5), 924(a).  He was sentenced to five years in prison and a consecutive three-year period on special parole.  He has appealed his sentence and denial of his Rule 35 motion to reduce or modify his sentence.


2
Counsel for Wells has filed a brief with this Court pursuant to Anders v. California, 386 U.S. 738 (1967), in which he represents that there are no arguable issues of merit in this appeal.  Wells has been notified of his right to file a supplemental brief, but has failed to exercise his right in this regard.


3
As required by Anders, we have independently reviewed the entire record and all pertinent documents.  We have considered all arguable issues presented by this record and conclude that there are no nonfrivolous grounds for this appeal.  Accordingly, we affirm the judgment of conviction.


4
We dismiss Wells's appeal from denial of his Rule 35 motion because it was not timely filed.  In a criminal case, the notice of appeal shall be filed within ten days after the entry of the judgment or order appealed from.  Fed.R.App.P. 4(b).  Upon a showing of excusable neglect, the district court may extend the time for filing a notice of appeal for up to an additional 30 days before or after expiration of the ten days and with or without motion.  Id.  See also United States v. Reyes, 759 F.2d 351, 353 (4th Cir.), cert. denied, 474 U.S. 857 (1985).  The district court denied Wells's motion for reduction of sentence on November 22, 1989.  His notice of appeal of that order was filed by counsel on January 11, 1990.  Because Wells did not note his appeal within the ten days prescribed by Fed.R.App.P. 4(b) or within the additional 30 days in which he could assert excusable neglect, this Court does not have jurisdiction over No. 90-6017, which we therefore dismiss.


5
In the case of an unsuccessful appellant represented by appointed counsel, this Court requires that counsel inform his client, in writing, of his right to petition the Supreme Court for further review.  See Plan of the United States Court of Appeals for the Fourth Circuit in Implementation of the Criminal Justice Act of 1964, 18 U.S.C. Sec. 3006A.  If requested by his client to do so, counsel should prepare a timely petition for a writ of certiorari and take such steps as are necessary to protect the rights of his client.  We therefore deny counsel's motion to withdraw from further representation.


6
Because the record discloses no reversible error, we dispense with oral argument, affirm the conviction in No. 89-5436, and dismiss No. 90-6017 for lack of jurisdiction.


7
No. 89-5436, AFFIRMED.


8
No. 90-6017, DISMISSED.